DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (JP 2017015468; all notations directed to translated Sasaki) in view of Miyazaki ( “X-ray Residual Stress Measurement of Austenitic Stainless Steel Based on Fourier Analysis”).
Regarding claim 1:
Sasaki discloses a method for measuring a residual stress in a cast and forged steel product, the method using X-rays, comprising:
 irradiating a cast and forged steel product (Translated Sasaki; [0002], railroad rail) with X-rays (Translated Sasaki; [0005], X-rays);
 two-dimensionally detecting intensities of diffracted X-rays originating from the X- rays (Translated Sasaki; [0006], [0010], and [0012], detecting diffracted intensities); and
 calculating a residual stress based on a diffraction ring formed by an intensity distribution of the diffracted X-rays detected in the detecting (Translated Sasaki; [0012], residual stress calculation), wherein 
the irradiating comprises changing a condition for irradiation of the cast and forged steel product with the X-rays (Translated Sasaki; [0013], irradiation area changed),
 the irradiating is a step of performing the changing each time the cast and forged steel product is irradiated with the X-rays (Translated Sasaki; [0013], irradiation area changed for each scan),
 the calculating is a step of calculating the residual stress each time the cast and forged steel product is irradiated with the X-rays (Translated Sasaki; [0013], irradiation area changed for each scan).
 However, Sasaki fails to disclose the method for measuring a residual stress further comprises averaging a plurality of residual stresses calculated in the calculating after the irradiating, the detecting, and the calculating have been performed in this order a plurality of times.
Miyazaki teaches the method for measuring a residual stress further comprises averaging a plurality of residual stresses calculated in the calculating after the irradiating, the detecting, and the calculating have been performed in this order a plurality of times (Pg. 114, Col. 1, averages calculated).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the residual stress calculation of Sasaki with the calculation taught by Miyazaki in order to improve efficiency by reducing measurement time (Miyazaki; Pg. 111, Introduction). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2:
Sasaki discloses a method for measuring a residual stress in a cast and forged steel product, the method using X-rays, comprising:
 irradiating a cast and forged steel product (Translated Sasaki; [0002], railroad rail) with X-rays (Translated Sasaki; [0005], X-rays);
 two-dimensionally detecting intensities of diffracted X-rays originating from the X- rays (Translated Sasaki; [0006], [0010], and [0012], detecting diffracted intensities); and
 calculating a residual stress based on a diffraction ring formed by an intensity distribution of the diffracted X-rays detected in the detecting (Translated Sasaki; [0012], residual stress calculation), wherein 
the irradiating comprises changing a condition for irradiation of the cast and forged steel product with the X-rays (Translated Sasaki; [0013], irradiation area changed),
 the irradiating is a step of performing the changing each time the cast and forged steel product is irradiated with the X-rays (Translated Sasaki; [0013], irradiation area changed for each scan),
 the calculating is a step of calculating the residual stress each time the cast and forged steel product is irradiated with the X-rays (Translated Sasaki; [0013], irradiation area changed for each scan).
However, Sasaki fails to disclose after the irradiating and the detecting have been alternately performed a plurality of times, the residual stress is calculated in the calculating based on the diffraction ring formed by the intensity distribution, in which a plurality of the intensities of the diffracted X-rays have been averaged.
Miyazaki teaches after the irradiating and the detecting have been alternately performed a plurality of times, the residual stress is calculated in the calculating based on the diffraction ring formed by the intensity distribution, in which a plurality of the intensities of the diffracted X-rays have been averaged (Pg. 114, Col. 1, averages calculated).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the residual stress calculation of Sasaki with the calculation taught by Miyazaki in order to improve efficiency by reducing measurement time (Miyazaki; Pg. 111, Introduction). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 3:
Sasaki discloses a method for measuring a residual stress in a cast and forged steel product, the method using X-rays, comprising:
 irradiating a cast and forged steel product (Translated Sasaki; [0002], railroad rail) with X-rays (Translated Sasaki; [0005], X-rays);
 two-dimensionally detecting intensities of diffracted X-rays originating from the X- rays (Translated Sasaki; [0006], [0010], and [0012], detecting diffracted intensities); and
 calculating a residual stress based on a diffraction ring formed by an intensity distribution of the diffracted X-rays detected in the detecting (Translated Sasaki; [0012], residual stress calculation), wherein 
the irradiating comprises changing a condition for irradiation of the cast and forged steel product with the X-rays (Translated Sasaki; [0013], irradiation area changed),
 the irradiating is a step of performing the changing each time the cast and forged steel product is irradiated with the X-rays (Translated Sasaki; [0013], irradiation area changed for each scan),
 the calculating is a step of calculating the residual stress each time the cast and forged steel product is irradiated with the X-rays (Translated Sasaki; [0013], irradiation area changed for each scan).
However, Sasaki fails to disclose the residual stress is calculated in the calculating based on the diffraction ring formed by the intensity distribution of the diffracted X-rays, the intensities of the intensity distribution having been averaged by the continuous irradiation with the X-rays.  
Miyazaki teaches the residual stress is calculated in the calculating based on the diffraction ring formed by the intensity distribution of the diffracted X-rays, the intensities of the intensity distribution having been averaged by the continuous irradiation with the X-rays (Pg. 114, Col. 1, averages calculated).  
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the residual stress calculation of Sasaki with the calculation taught by Miyazaki in order to improve efficiency by reducing measurement time (Miyazaki; Pg. 111, Introduction). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 4:
The combination of Sasaki and Miyazaki discloses the method for measuring a residual stress according to claim 1, wherein the condition for the irradiation of the cast and forged steel product with the X-rays is changed in the changing so that an X-ray irradiation area is greater than or equal to 20 mm2 in total (Translated Sasaki; [0013], irradiation area changed to 20 mm2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884